COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Elbar Investments, Inc. V. Garden Oaks Maintenance Organization

Appellate case number:    01-14-00447-CV

Trial court case number: 2011-67560

Trial court:              269th District Court of Harris County

Date motion filed:        6/17/16

Party filing motion:      Appellee

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Michael Massengale
                        Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle and Lloyd


Date: August 2, 2016